FILED
                             NOT FOR PUBLICATION                            MAR 02 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



WALTER ALEXANDER HERNANDEZ-                       No. 08-73236
MARTINEZ,
                                                  Agency No. A200-051-727
               Petitioner,

  v.                                              MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 21, 2012 **

Before:        FERNANDEZ, McKEOWN, and BYBEE, Circuit Judges.

       Walter Alexander Hernandez-Martinez, a native and citizen of El Salvador,

petitions pro se for review of the Board of Immigration Appeals’ order dismissing

his appeal from an immigration judge’s decision denying his application for




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
asylum, withholding of removal, and protection under the Convention Against

Torture (“CAT”). Our jurisdiction is governed by 8 U.S.C. § 1252. We review for

substantial evidence factual findings, Zehatye v. Gonzales, 453 F.3d 1182, 1184-85

(9th Cir. 2006), and we review de novo claims of due process violations in

immigration proceedings, Colmenar v. INS, 210 F.3d 967, 971 (9th Cir. 2000). We

deny in part and dismiss in part the petition for review.

      Hernandez-Martinez fears persecution from gang members because he was a

police officer in El Salvador. Substantial evidence supports the agency’s

determination that Hernandez-Martinez failed to establish the government would

be unable or unwilling to protect him. See Castro-Perez v. Gonzales, 409 F.3d

1069, 1072 (9th Cir. 2005). Accordingly, Hernandez-Martinez’s asylum and

withholding of removal claims fail.

      Substantial evidence also supports the agency’s denial of CAT relief because

Hernandez-Martinez failed to establish it is more likely than not he would be

tortured at the instigation or with the acquiescence of the Salvadoran government.

See Silaya v. Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008). We reject Hernandez-

Martinez’s contentions that the BIA applied the wrong standard and inadequately

analyzed his CAT claim. See Lopez v. Ashcroft, 366 F.3d 799, 807 n.6 (9th Cir.




                                           2                                    08-73236
2004) (agency “does not have to write an exegesis on every contention”) (internal

quotation marks and citation omitted).

      Finally, we lack jurisdiction to review Hernandez-Martinez’s due process

contention concerning the hearing transcript because he did not raise this issue to

the BIA. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          3                                    08-73236